Citation Nr: 1745556	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  10-20 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to an initial disability rating in excess of 20 percent for right knee degenerative changes of the lateral compartment, complex large tear of the posterior horn of the lateral meniscus, chronically torn anterior cruciate ligament, and effusion of the suprapatellar bursa, status post total right knee arthroplasty. 

2. Entitlement to an initial compensable disability evaluation for residuals of a right torn meniscus, status post arthroscopic debridement. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and witness

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran had active military service from September 1977 to January 1978, May 2003 to February 2004, October 2006 to February 2008, and September 2012 to July 2015. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky granted service connection and assigned an initial noncompensable rating for right knee degenerative changes of the lateral compartment, complex large tear of the posterior horn of the lateral meniscus, chronically torn anterior cruciate ligament, and effusion of the suprapatellar bursa.  In March 2010, the RO granted service connection for a right torn meniscus, status post arthroscopic debridement, and assigned a noncompensable rating for the period from February 26, 2008 to November 6, 2008, a temporary total 100 percent disability rating for the period from November 7, 2008 to January 31, 2009, and a noncompensable rating from February 1, 2009. 

In May 2011, June 2014, and September 2016 the Board remanded both initial ratings for additional development.  In a May 2012 rating decision, the Appeals Management Center (AMC) in Washington, D.C. granted a higher, initial 20 percent rating for right knee degenerative changes of the lateral compartment, complex large tear of the posterior horn of the lateral meniscus, chronically torn anterior cruciate ligament, effusion of the suprapatellar bursa, effective from February 26, 2008, the date of service connection.  The AMC also determined that granting a separate compensable rating for residuals of a right torn meniscus status post arthroscopic debridement (in reference to the separate grant in the March 2010 rating decision) would constitute "pyramiding" and was not permissible.  However, as stated by the Board in the June 2014 and September 2016 remands, both issues remain on appeal before the Board.  
Notably, in a rating decision in September 2015, the RO failed to recognize the Board's decision in the June 2014 remand that the issue of entitlement to a compensable disability evaluation for residuals of a right torn meniscus, status post arthroscopic debridement remained on appeal.  Instead, the RO combined it with the 20 percent evaluation for the recharacterized issue of a total right knee arthroplasty as the Veteran underwent a total right knee arthroplasty in December 2013, during a period of active service.  Thus, the issue of entitlement to a compensable disability evaluation for residuals of a right torn meniscus, status post arthroscopic debridement continues to be listed as the second issue on the title page.  Further, as the Board noted in the September 2016 remand, the first issue on the title page has been amended since the Board's June 2014 remand to include the Veteran's total right knee arthroplasty.

In November 2014 the Veteran raised the issue of service connection for a neck disability.  The Board hereby continues to refer this matter to the RO for appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board finds that this case must be remanded for further development.  The Board regrets the delay associated with this remand, especially considering that the matters were the subject of previous remands.  However, another remand is necessary to ensure that the Veteran is afforded due process under the laws and regulations administered by VA.  

First, as discussed above there are two issues on appeal: 1.) entitlement to an initial disability rating in excess of 20 percent for right knee degenerative changes of the lateral compartment, complex large tear of the posterior horn of the lateral meniscus, chronically torn anterior cruciate ligament, and effusion of the suprapatellar bursa, status post total right knee arthroplasty, and 2.) entitlement to a compensable disability evaluation for residuals of a right torn meniscus, status post arthroscopic debridement.  In the September 2016 remand, the Board instructed that both issues be readjudicated and that, if the decision in any way is adverse to the Veteran, a supplemental statement of the case (SSOC) be issued.  In May 2017, the Appeals Resource Center issued an SSOC and stated that the issue of entitlement to a compensable disability evaluation for residuals of a right torn meniscus, status post arthroscopic debridement is not addressed and is therefore returned to the BVA (Board) for resolution.  However, compliance with the Board's remand instructions is neither optional nor discretionary.  See Stegall v. West, 11Vet. App. 268, 271 (1998).  On remand, the AOJ must readjudicate this issue as instructed by the Board in September 2016.  

Second, as for the first issue listed on the title page, entitlement to an initial disability rating in excess of 20 percent for right knee degenerative changes of the lateral compartment, complex large tear of the posterior horn of the lateral meniscus, chronically torn anterior cruciate ligament, and effusion of the suprapatellar bursa, status post total right knee arthroplasty, it also must be remanded in order to avoid piecemeal adjudication as this issue is interconnected with the issue for a compensable rating for residuals of a right torn meniscus.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together].

Further, in the May 2017 SSOC, the Appeals Resource Center noted that the Veteran underwent a total right knee replacement in December 2013 during a period of active service and that Diagnostic Code 5055 was inapplicable while the Veteran was on active duty.  The Appeals Resource Center determined that the evidence was insufficient to support a higher 30 percent rating upon the Veteran's separation from active service in July 2015 as he had an atypical total knee replacement situation.  The most recent rating code sheet, which is dated in May 2017, shows that the Veteran's total right knee arthroplasty continued to be rated under Diagnostic Codes 5010-5258 as 20 percent disabling.  However, as the Board noted in its September 2016 remand, the appropriate Diagnostic Code that must be used to evaluate a total knee replacement is Diagnostic Code 5055, which provides a minimum rating of 30 percent for a total knee replacement.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall.

Lastly, prior to obtaining any opinion, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent VA or private medical treatment.  With the Veteran's assistance, obtain copies of any pertinent records and add them to the claims file.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2. The AOJ must readjudicate the issue of entitlement to a compensable disability evaluation for residuals of a right torn meniscus, status post arthroscopic debridement.  The AOJ also must readjudicate the issue of entitlement to an initial disability rating in excess of 20 percent for right knee degenerative changes of the lateral compartment, complex large tear of the posterior horn of the lateral meniscus, chronically torn anterior cruciate ligament, and effusion of the suprapatellar bursa, status post total right knee arthroplasty.  In readjudicating this appeal, the AOJ must evaluate the residuals of the total right knee arthroplasty since the Veteran's separation from active service in July 2015 under Diagnostic Code 5055.  In addressing the above two issues, the AOJ must determine whether they have been properly characterized to reflect the Veteran's intent and, if not, recharacterize the claims accordingly.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, and his failure to report for a scheduled VA examination, may impact the determination made.  38 C.F.R. § 3.655 (2016).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to these matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the United States Court of Appeals for Veterans Claims (Court) be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

